DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ibrahim M. Hallaj on 6/13/2022.
The application has been amended as follows: 
1. An apparatus for accurately and reliably metering of liquid volumes comprising:
a cylinder holding a dimensionally variable seal [like a thick-walled O-ring] at each end that defines a chamber and takes into the chamber a downwardly tapered piston from above, the downwardly tapered piston having a varying diameter, and wherein the greatest diameter being at the top of the downwardly tapered piston, and a tube from below, the tube having a diameter, the greatest diameter of the downwardly tapered piston being less than the diameter of the tube, and the cylinder, downwardly tapered piston and tube being concentric and co-axial to each other,
the seal[, like an O-ring,] being thick and compliant enough to maintain a good and stable seal against the tube and downwardly tapered piston,
the cylinder configured and arranged to slidably move up over said downwardly tapered piston and tube to release a portion of the tube from the cylinder while taking in an additional similar portion of the downwardly tapered piston, thereby increasing a volume of air in the chamber and to create a negative pressure or vacuum therein,
the cylinder further configured and arranged to slidably move down over the downwardly tapered piston and tube to release a portion of the downwardly tapered piston from the cylinder while taking in an additional similar portion of the tube, thereby reducing the volume of air in the chamber and to create a positive pressure therein,
said downwardly tapered piston configured and arranged to move with the cylinder by a same distance as the cylinder moves, so that the tube moves alone within the cylinder with no offsetting movement of the downwardly tapered piston in the cylinder, thereby causing a change in the volume of air in the chamber,
a probe or mandrel that can hold a disposable tip, that is part of or attachable to the tube, extending downward with an inner channel that is one with or continuous with that of the tube and which can sample from a liquid,
each of the foregoing parts being supported within a frame or sleeve, the frame or sleeve having a top end, so as to comprise a handheld pipettor, which supporting sleeve may itself nest within a molded handle or be absent if its support functions are provided by the molded handle,
wherein a lower end of the frame or sleeve holds a tube or tube mandrel concentric thereto,
and wherein a top end of the frame or sleeve holds a knob with a stalk that threads down into a movable pusher that holds the cylinder below, such that by moving the knob an operator can move the cylinder up and down to aspirate or dispense liquid,
and wherein the knob is configured and arranged to be turned to adjust a distance to a top of the downwardly tapered piston to define an aspiration volume,
said apparatus further comprising a viewing window in the knob that shows a vernier label corresponding to an aspiration value that has been selected,
said apparatus further comprising a hole in the sleeve and molded handle that permits ambient air temperature regulation as well as viewing of an interior of said apparatus, and
a disposable tip-stripper ejection switch coupled to said disposable tip so as to disengage said disposable tip from [other parts of] said apparatus.

Allowable Subject Matter
Claims 1 – 11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the cited prior art neither teaches nor fairly suggests an apparatus for accurately and reliably metering of liquid volumes comprising:
a cylinder holding a dimensionally variable seal at each end that defines a chamber and takes into the chamber a downwardly tapered piston from above, the downwardly tapered piston having a varying diameter, and wherein the greatest diameter being at the top of the downwardly tapered piston, and a tube from below, the tube having a diameter, the greatest diameter of the downwardly tapered piston being less than the diameter of the tube, and the cylinder, downwardly tapered piston and tube being concentric and co-axial to each other,
the seal being thick and compliant enough to maintain a good and stable seal against the tube and downwardly tapered piston,
the cylinder configured and arranged to slidably move up over said downwardly tapered piston and tube to release a portion of the tube from the cylinder while taking in an additional similar portion of the downwardly tapered piston, thereby increasing a volume of air in the chamber and to create a negative pressure or vacuum therein,
the cylinder further configured and arranged to slidably move down over the downwardly tapered piston and tube to release a portion of the downwardly tapered piston from the cylinder while taking in an additional similar portion of the tube, thereby reducing the volume of air in the chamber and to create a positive pressure therein,
said downwardly tapered piston configured and arranged to move with the cylinder by a same distance as the cylinder moves, so that the tube moves alone within the cylinder with no offsetting movement of the downwardly tapered piston in the cylinder, thereby causing a change in the volume of air in the chamber,
a probe or mandrel that can hold a disposable tip, that is part of or attachable to the tube, extending downward with an inner channel that is one with or continuous with that of the tube and which can sample from a liquid,
each of the foregoing parts being supported within a frame or sleeve, the frame or sleeve having a top end, so as to comprise a handheld pipettor, which supporting sleeve may itself nest within a molded handle or be absent if its support functions are provided by the molded handle,
wherein a lower end of the frame or sleeve holds a tube or tube mandrel concentric thereto,
and wherein a top end of the frame or sleeve holds a knob with a stalk that threads down into a movable pusher that holds the cylinder below, such that by moving the knob an operator can move the cylinder up and down to aspirate or dispense liquid,
and wherein the knob is configured and arranged to be turned to adjust a distance to a top of the downwardly tapered piston to define an aspiration volume,
said apparatus further comprising a viewing window in the knob that shows a vernier label corresponding to an aspiration value that has been selected,
said apparatus further comprising a hole in the sleeve and molded handle that permits ambient air temperature regulation as well as viewing of an interior of said apparatus, and
a disposable tip-stripper ejection switch coupled to said disposable tip so as to disengage said disposable tip from said apparatus.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796